 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00104 DAD BAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   TONYA TATE,                                        DATE: August 26, 2019
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. MCAuliffe
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on August 26, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until October

22 15, 2019, and to exclude time between August 26, 2019, and October 15, 2019, under Local Code T4.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        3.     The parties agree and stipulate, and request that the Court find the following:

 2               a)      The government has produced discovery directly to counsel and/or made available

 3        for inspection and copying.

 4               b)      Counsel for defendant desires additional time to complete a review of the

 5        discovery, to conduct investigation and research related to the charges, and to discuss potential

 6        resolutions with his client.

 7               c)      Counsel for defendant believes that failure to grant the above-requested

 8        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9        into account the exercise of due diligence.

10               d)      The government does not object to the continuance.

11               e)      Based on the above-stated findings, the ends of justice served by continuing the

12        case as requested outweigh the interest of the public and the defendant in a trial within the

13        original date prescribed by the Speedy Trial Act.

14               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15        et seq., within which trial must commence, the time period of August 26, 2019 to October 15,

16        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

17        results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

18        finding that the ends of justice served by taking such action outweigh the best interest of the

19        public and the defendant in a speedy trial.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: August 20, 2019                                 MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ MELANIE L. ALSWORTH
 9                                                           MELANIE L. ALSWORTH
                                                             Assistant United States Attorney
10

11
      Dated: August 20, 2019                                 /s/ GARY HUSS
12                                                           GARY HUSS
13                                                           Counsel for Defendant
                                                             TONYA TATE
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO ORDERED that the 1st Status Conference is continued from August 26, 2019 to
18
     October 15, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded
19
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
20

21          IT IS SO ORDERED.

22
     Dated: August 20, 2019                                        /s/ Barbara   A. McAuliffe
23                                                           UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
